DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109102380, filed on 2020/01/22.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobrin (US Patent/PGPub. No. 20200012319).

Regarding Claim 25 (new), Kobrin teaches a display module ([0008], FIG. 4, i.e. display) comprising:
a circuit substrate ([0012], FIG. 4, i.e. display substrate (5));
a plurality of image display units ([0012], FIG. 4, i.e. micro-LED dies (1)) disposed on (FIG. 4, i.e. as shown by the figure(s)) the circuit substrate (i.e. please see above citation(s)) in a matrix arrangement (FIG. 4, i.e. as shown by the figure(s)); and
at least one audio signal transmitting unit ([0012], [0013], FIG. 4, i.e. acoustic micro-transducers 6) disposed at a position ([0012], [0013], FIG. 4, i.e. 6’s position) of the circuit substrate (i.e. please see above citation(s)) where there is no ([0012], [0013], FIG. 4, i.e. 6 only) image display unit disposed thereon (i.e. please see above citation(s)) and disposed between any two adjacent image display units ([0012], FIG. 4, i.e. 6 between 1’s) of the plurality of image display units (i.e. please see above citation(s)).

Regarding Claim 26 (new), Kobrin teaches the display module according to claim 25, wherein the at least one audio signal transmitting unit (i.e. please see above citation(s)) is a speaker ([0012], [0013], FIG. 4, i.e. speaker).

Regarding Claim 27 (new), Kobrin teaches the display module according to claim 26, wherein the speaker (i.e. please see above citation(s)) comprises a plurality of audio signal generating chips ([0012], [0013], FIG. 4, i.e. acoustic micro-transducers 6) arranged to form a predetermined shape ([0012], [0013], FIG. 4, i.e. 6’s shape).

Regarding Claim 28 (new), Kobrin teaches the display module according to claim 25, wherein the at least one audio signal transmitting unit (i.e. please see above citation(s)) is a microphone ([0012], [0013], FIG. 4, i.e. “acoustic micro-transducers” which would have a microphone to convert sound to electrical signal).

Regarding Claim 29 (new), Kobrin teaches the display module according to claim 28, wherein the microphone (i.e. please see above citation(s)) comprises a plurality of audio signal receiving chips ([0012], [0013], FIG. 4, i.e. micro-transducers) arranged to form a predetermined shape ([0012], [0013], FIG. 4, i.e. 6’s shape).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Patent/PGPub. No. 20200327300) in view of YAMAZAKI et al. (US Patent/PGPub. No. 20210296409) and Atkinson et al. (US Patent/PGPub. No. 20210134128).

 11 (currently amended), He et al. teach a display module ([0063], FIG. 1, i.e. touch sensing display screen or touch panel 10) comprising:
a circuit substrate ([0073], FIG. 2, i.e. circuit 27, such as a flexible printed circuit (FPC));
a plurality of image display units ([0049], FIG. 1-2, i.e. pixels) disposed on (FIG. 1-2, i.e. as shown by the figure(s)) the circuit substrate (i.e. please see above citation(s)) in a matrix arrangement ([0123], FIG. 1-2, i.e. active matrix organic light emitting diode (AMOLED)); and
at least one optical sensor ([0063], FIG. 1, i.e. fingerprint sensor device 23) disposed at a position (FIG. 1-2, i.e. position as shown by the figure(s)) of the circuit substrate (i.e. please see above citation(s)) where there is no image display unit disposed (FIG. 1-2, i.e. position as shown by the figure(s)) thereon (i.e. please see above citation(s)).
However, He et al. do not explicitly teach at least one optical sensor disposed between any two adjacent image display units of the plurality of image display units.
In the same field of endeavor, YAMAZAKI et al. teach
at least one optical sensor ([0068], FIG. 1E, i.e. PD … sensing infrared light) disposed between any two adjacent image display units ([0068], FIG. 1E, i.e. B and G) of the plurality of image display units ([0068], FIG. 1E, i.e. R, G, and B).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine He et al. teaching of display device comprising optical sensor with YAMAZAKI et al. teaching of display device comprising optical sensor between subpixels to effectively sensing both visible and infrared light with an optical sensor (YAMAZAKI et al.’s [0068]).
However, He et al. and YAMAZAKI et al. do not explicitly teach the at least one optical sensor and the plurality of image display units being located on a same plane on the circuit substrate.
In the same field of endeavor, Atkinson et al. teach
the at least one optical sensor ([0131], FIG. 17, i.e. light sensors) and the plurality of image display units ([0131], FIG. 17, i.e. LEDs) being located on (FIG. 17 MIDDLE, i.e. as shown by the figure(s)) a same plane ([0131], FIG. 17, i.e. bottom plane) on the circuit substrate ([0131], FIG. 17, i.e. bottom substrate).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine He et al. and YAMAZAKI et al. Atkinson et al. teaching of display device comprising optical sensors and pixels on same substrate to effectively manufacture different resolutions displays utilizing optical sensors and pixels on the same substrate (Atkinson et al.’s [0131]).

Regarding Claim 12 (previously presented), the display module according to claim 11, wherein
He et al. teach
the image display unit (i.e. please see above citation(s)) is an LED chip ([0049], FIG. 1, i.e. organic light emitting diode (OLED)).

Regarding Claim 13 (previously presented), the display module according to claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is an image-capturing unit ([0005], FIG. 1, i.e. optical ID sensing module is configured to form an image of a fingerprint).

 14 (previously presented), the display module according to claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is a light-projecting unit (i.e. alternative limitation(s) omitted), a light-sensing unit ([0005], FIG. 1, i.e. optical ID sensing), or the combination thereof (i.e. alternative limitation(s) omitted).

Regarding Claim 15 (previously presented), the display module of claim 11, wherein
He et al. teach
the at least one optical sensor (i.e. please see above citation(s)) is a fingerprint reading component ([0005], FIG. 1, i.e. image of a fingerprint).

Claim 17 (currently amended), an image display ([0063], FIG. 1, i.e. touch sensing display screen or touch panel 10)
is similarly rejected as shown above in Claim 11.

 18 (previously presented) is similarly rejected as shown above in Claim 12.

Claim 19 (previously presented) is similarly rejected as shown above in Claim 13.

Claim 20 (previously presented) is similarly rejected as shown above in Claim 14.

5.	Claim(s) 22-24 is/are rejected under 35 35 U.S.C. 103 as being unpatentable over He et al. (US Patent/PGPub. No. 20200327300) in view of YAMAZAKI et al. (US Patent/PGPub. No. 20210296409), Atkinson et al. (US Patent/PGPub. No. 20210134128), and HUANG et al. (US Patent/PGPub. No. 20200394983).

Regarding Claim 22 (previously presented), He et al., YAMAZAKI et al., and Atkinson et al. teach the image display according to claim 17.
However, He et al., YAMAZAKI et al., and Atkinson et al. do not explicitly teach the image display further comprises another display module connected to the display module.
HUANG et al. teach
the image display ([0068], FIG. 2, i.e. display screen) further comprises another display module ([0068], FIG. 2, i.e. second display screen 153) connected to (FIG. 1, i.e. as shown by the figure(s)) the display module ([0069], FIG. 2, i.e. first display screen 152).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine He et al., YAMAZAKI et al., and Atkinson et al. teaching of display device comprising one display with HUANG et al. teaching of display device comprising two display to effectively display abundant information of a mobile device by providing a second display (HUANG et al.’s [0007]).

Regarding Claim 23 (previously presented), the image display according to claim 22, wherein
HUANG et al. teach
the another display module (i.e. please see above citation(s)) is a liquid crystal display ([0068], FIG. 2, i.e. LCD display).

Regarding Claim 24 (previously presented), the image display according to claim 22, wherein
HUANG et al. teach
the another display module (i.e. please see above citation(s)) is an organic LED display ([0068], FIG. 2, i.e. OLED display).

Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 11’s and 17’s amended features have been considered but are moot because the new ground of rejection does not rely on the newly added reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	On P. 5-8 concerning Claims 11’s and 17’s features “at least one optical sensor disposed between any two adjacent image display units of the plurality of image display units” that He et al. do not teach. However, the Examiner respectfully disagrees because He et al. explicitly teach

a.	“finger print sensor device”, optical sensor, disposed “right side of display screen 10” which would have been, between two adjacent image display units, as pixels of the display.

b.	Applicant seems to argue differences between image display unit 21 and LED chips 210 which are NEITHER claimed NOR differentiated. Therefore, the Examiner broadly interprets “image display unit” as driving chips and/or pixels.

c.	Also, applicant’s Specification and Drawing are explicitly disclosed and illustrated “image display unit 21” and “LED chips 210” although numerically and nomenclatorically different, figuratively “image display unit 21” and “LED chips 210” occupied and located on indistinguishable areas, around right and center respectively, of display as shown in FIG. 2-4 and argued by the applicant which is broadly interpreted as “image display unit” by the Examiner.

8.	All dependent claims are properly rejected or objected as shown above.

9.	Applicants’ Response to the Non-Final Office Action, 10/25/2021, has been entered and made of record. Claim(s) 11 and 17 is/are amended, Claim(s) 1-10, 16, and 21 is/are cancelled, and 25-29 are new. Thus, Claim(s) 11-15, 17-20, and 22-24 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VINH T LAM/Primary Examiner, Art Unit 2628